I find myself not in accord with the major opinion in this case. It appears to me that the Circuit Judge was in error in overruling the demurrer to the complaint. The action was adjudicated, and was admitted by plaintiff's counsel to be one for the fraudulent cancellation of an insurance policy. The demurrer was based on the ground that the complaint itself showed that the policy had not been canceled. The allegations of the complaint may be sufficient to maintain an action for the enforcement of the terms and conditions of the policy, but they are not sufficient to sustain an action for the fraudulent breach of the policy.